Citation Nr: 0604858	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  05-03 978	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for multiple sclerosis (MS), to include as a 
result of exposure to mustard gas.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

Subsequently, the veteran's appeal has been advanced on the 
Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

While the July 2003 rating decision denied the veteran's 
claim on the basis of whether new and material evidence had 
been submitted, the December 2004 statement of the case 
indicates that the Decision Review Officer addressed the 
veteran's claim of entitlement to service connection for MS 
on its merits.  The Board has a duty, under applicable law, 
to address the "new and material evidence" requirement in 
this claim.  If it is found that no new and material evidence 
has been submitted, the merits of the claim may not be 
considered.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  The issue, as indicated on the 
title page of this decision, reflects the appropriate 
adjudicatory consideration of the veteran's claim.


FINDINGS OF FACT

1.  In a September 1993 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for MS, 
on the bases that there was no evidence that his MS was 
incurred in or aggravated in service, existed to a 
compensable degree within 7 years of his discharge from 
service, or that it was a specified presumptive disease for 
exposure to mustard gas.  The veteran did not initiate an 
appeal of the adverse determination.

2.  The evidence received since the September 1993 rating 
decision is either cumulative or redundant or does not supply 
evidence the absence of which was a specified basis for the 
last final disallowance, and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The September 1993 rating decision, which denied the 
veteran's claim of entitlement to service connection for MS, 
is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for MS, 
to include as a result of exposure to mustard gas.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the July 2003 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in December 2004, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In June 2003, prior to the July 2003 rating decision, the RO 
provided adequate notice to the veteran regarding what 
information and evidence is needed to reopen his claim for 
service connection for MS, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  In this respect, the Board notes that 
the RO specifically advised the veteran to submit any other 
evidence he felt would support his claim.  Thus, the 
discussion contained in this letter furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claim.  At this stage of the appeal, 
no further notice is needed to comply with the VCAA, and the 
Board finds that any failure to provide the veteran with VCAA 
notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  available 
service medical records, as well as VA and private treatment 
records.  The veteran has not alleged that there are any 
outstanding medical records.  The Board consequently finds 
that VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

A September 1993 rating decision originally denied the 
veteran's claim of entitlement to service connection for MS, 
to include as a result of exposure to mustard gas, because 
there was no evidence of MS in service, within 7 years of the 
his discharge from service, and MS is not a specified 
disorder for purposes of presumptive service connection due 
to exposure to mustard gas in service.  The veteran did not 
appeal the decision.  In March 2003, the veteran submitted 
the current claim to reopen his claim for MS.

The evidence on file at the time of the September 1993 
determination consisted of the veteran's service medical 
records, an April 1985 private treatment record, several news 
articles regarding veterans' in-service exposure to toxic 
chemicals, and a February 1993 letter from a private 
neurologist.  

His service medical records show no relevant complaints, 
findings, treatment or diagnoses associated with MS.  

The April 1985 private neurological consultation report 
indicates that the veteran had an episode of clearcut 
neurological abnormality 7 or 8 years before.  His past 
history was noted to be otherwise not particularly 
remarkable.  The evaluating physician opined that the history 
and neurological findings were certainly those of 
demyelinating disease.    

The February 1993 letter from a private neurologist, also of 
record, indicates that the veteran had progressive myelopathy 
of many years duration.  The physician notes that the veteran 
had indicated he was aware of these difficulties as early as 
the late 1950's and that he had worked with nitrogen mustard 
during service.  The physician states that it was possible 
that the nitrogen mustard may have affected his immune system 
and that his current difficulties were thus immune in origin.  
The physician goes on to state that this could neither be 
proven nor disproved.

The evidence submitted since the September 1993 determination 
includes ongoing private and VA treatment records, and an 
undated VA compensation examination report.

The VA and private treatment records show ongoing treatment 
for diagnosed MS.  The treatment records do not address the 
etiology or onset of the disease.

The undated VA examination for housebound status or permanent 
need for regular aid and attendance report was also added to 
the record.  The examiner diagnosed MS.  

Analysis

The veteran is seeking to reopen his claim of entitlement to 
service connection for MS, to include as a result of exposure 
to mustard gas, which was previously denied by the RO in 
September 1993.

As noted above, the Decision Review Officer considered the 
veteran's claim on its merits, or a de novo basis in December 
2004.  However, the Board must initially determine whether 
the appellant presented new and material evidence sufficient 
to reopen the service connection claim because doing so goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

Since the veteran did not appeal the September 1993 RO 
decision, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2005).  His 
claim, then, cannot be reopened unless new and material 
evidence has been received since that decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2005).

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claim on any basis, which, in this case, is the September 
1993 rating decision, in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently received evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).  

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

Reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim, the Board finds that he has not 
submitted new and material evidence.  The September 1993 
denial was based on the absence of evidence showing the 
veteran's currently diagnosed MS had its onset in service or 
within 7 years of his discharge from service, or that it was 
a specified disorder for purposes of presumptive service 
connection due to exposure to mustard gass in service.  See 
Evans v. Brown, 9 Vet. App. At 284 (to warrant reopening, new 
evidence must, among other things, "tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for the last final disallowance of the 
claim...that is, it [must supply] evidence the absence of which 
was a specified basis for the last final disallowance).  See 
also Pond v. West, 12 Vet. App. 341, 346 (1999).  The veteran 
has presented no such evidence.  In this respect, although 
the veteran is competent to provide statements regarding 
symptoms he has experienced, see Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995), and his statements are presumed 
credible for purposes of reopening, Justus v. Principi, 3 
Vet. App. At 512-513, he is not competent to provide evidence 
as to a possible connection between his current MS and his 
military service or to his in-service exposure to mustard 
gas, as the latter is a question of etiology requiring 
medical expertise.  

For these reasons, the Board determines the evidence 
submitted subsequent to the September 1993 rating decision is 
either cumulative or redundant, does not supply evidence the 
absence of which was a specified basis for the last final 
disallowance, and, in any event, does not raise a reasonable 
possibility of substantiating his claim.  Consequently, the 
evidence received since the last final disallowance of the 
veteran's claim is not new and material, and his petition to 
reopen the claim for service connection for MS must be 
denied.  38 U.S.C.A. § 5108.


ORDER

As no new and material evidence has been received, the claim 
for service connection for MS is not reopened.  The appeal is 
denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


